NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 23, 2019* 
                                 Decided April 24, 2019 
                                              
                                          Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 
 
No. 18‐2740 
 
CHARLES DONELSON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
                                                   
      v.                                          No. 17 C 8078 
                                                   
Q. TANNER, et al.,                                Gary Feinerman, 
      Defendants‐Appellees.                       Judge. 
                                               

                                        O R D E R 

            Charles Donelson, an Illinois inmate, alleges that prison officials acted with 
deliberate indifference in violation of the Eighth Amendment when they forced him to 
eat off food trays that he considered unsanitary. The district court dismissed the case 
because he lied on his application to proceed in forma pauperis. Because the court did 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. We have agreed to decide this case without oral argument 
because the brief and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2740                                                                            Page 2 
 
not clearly err in finding that Donelson lied about his financial and litigation history, 
and it did not abuse its discretion in dismissing the case as a sanction, we affirm.  

        When Donelson applied to proceed in forma pauperis, the district court denied 
his application and issued a show cause order. The court demanded to know why the 
case should not be dismissed given that Donelson had omitted portions of his litigation 
history (despite the application’s instruction that he disclose his entire history), his 
financial disclosures were inconsistent, and he had failed to pay past filing fees even 
after receiving thousands of dollars that should have enabled him to do so.  

        Donelson’s reply did not satisfy the court. He insisted that he was “under 
extreme distress medically and mentally” and that led to a “mistake” regarding his 
litigation history, his finances, and payment of past‐due fees from his funds. He later 
submitted a revised application to proceed without prepaying filing fees, but the district 
court rejected it and dismissed the case with prejudice. The court stressed that 
Donelson’s omissions in his first application were too extensive to be inadvertent. He 
had omitted more than one‐third of his cases (17 out of 45), lied materially under 
penalty of perjury about his financial information, and willfully failed to pay any 
past‐due filing fees even though at one point he knew that he had over $4,000 at his 
disposal. The court ruled that these omissions were fraudulent, “inexcusable,” and 
warranted a “weighty sanction.” Donelson moved for reconsideration under Federal 
Rule of Civil Procedure 59, but the court denied the motion because his arguments 
either were frivolous or repeated his previous response.  

       We review the district court’s finding of fraud for clear error and its dismissal of 
the claims for abuse of discretion. See Hoskins v. Dart, 633 F.3d 541, 543 (7th Cir. 2011). 

        Donelson first argues that the court clearly erred when it found that he 
defrauded the court, maintaining that his inconsistencies and omissions were 
unintentional. But the court’s findings were not clearly erroneous for at least two 
reasons. First, when a litigant fails to disclose litigation history—something readily 
known to the litigant—a court may permissibly find that the litigant intended to 
defraud. See Hoskins, 633 F.3d at 543. Donelson admitted that he did not disclose in his 
initial application a significant portion of the cases that he had previously filed, despite 
the application’s order that he list all lawsuits. Second, a court may find that a litigant 
committed fraud by lying about the amount of money that he can access. See Thomas v. 
Gen. Motors Acceptance Corp., 288 F.3d 305, 306, 308 (7th Cir. 2002). Donelson did just 
that. He acknowledged that his statement of available funds substantially understated 
the amount reflected in the prison’s records, even though those records were available 
No. 18‐2740                                                                        Page 3 
 
to him. Thus, the court did not clearly err when it found that when Donelson signed his 
application and swore that the financial information he provided was correct to the best 
of his knowledge, he knew that he was lying. The court, therefore, did not clearly err in 
rejecting Donelson’s claim of innocence. See Hoskins, 633 F.3d at 543. 

        Nor did the court abuse its discretion when dismissing the case as a sanction. 
District courts may dismiss a case when a litigant fails to disclose litigation history. 
See Hoskins, 633 F.3d at 544; Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999). Courts may 
also dismiss a case when a litigant, in applying for the privilege to litigate without 
prepaying filing fees, lies to the court about his financial status. See Rivera v. Drake, 767 
F.3d 685, 686–87 (7th Cir. 2014); Thomas, 288 F.3d at 308. Because Donelson had a history 
of failing to pay filing fees, the court reasonably thought that more financial sanctions 
would not work. See Rivera, 767 F.3d at 686–87. Dismissal was a permissible result. 

                                                                                 AFFIRMED